Citation Nr: 1431962	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  14-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 8, 1956 to December 17, 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is related to active service.  

2.  The evidence is at least in relative equipoise as to whether the Veteran has tinnitus that is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for a bilateral hearing loss disability and tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Analysis 

The Veteran claims that he has bilateral hearing loss and tinnitus that are related to his period of active service, including in-service noise exposure.

The April 2013 VA audiology report and a June 2013 private audiology report both note that the Veteran was diagnosed with bilateral hearing loss.  With regard to tinnitus, the April 2013 VA audiologist stated that the Veteran's report of tinnitus was not consistent with classical tinnitus as reported by most veterans.  In contrast, the June 2013 private audiology report indicated that the Veteran had tinnitius since weapons training, when a tank fired directly overhead.  Accordingly, resolving any doubt in favor of the Veteran, the Board finds that the Veteran currently has a bilateral hearing loss disability and tinnitus.  

With regard to an in-service incurrence, the Board notes that the Veteran's service records were unavailable due to a fire-related incident in 1973.  The Board notes that the Veteran was assigned to a tank company and has consistently recounted an incident during which a tank fired directly over his head while he was picking up shell casings.  In a statement in support of claim, the Veteran reported that he went to the infirmary and was told by the doctor that "it" would get better in time.  Although the Veteran acknowledges that "it" did to a certain extent get better, "it" never returned to normal.  At his June 2013 private audiology examination the Veteran stated that his tinnitus and hearing loss symptomology begin in service after the tank-firing incident.  In light of the Veteran's other lay statements of record, the Board assumes that in stating "it," in his statement in support of claim, the Veteran was reffering to his hearing loss symptomology and tinnitus.  The Veteran is competent to report what he can perceive through his senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran was exposed to in-service acoustic trauma and the second Shedden element has been demonstrated.  

Concerning the third Shedden element, evidence of a nexus between the Veteran's bilateral hearing loss and tinnitus and his in-service noise exposure, there are conflicting nexus opinions of record.  

The April 2013 VA audiologist opined that the Veteran's hearing loss was less likely than not related to service.  In support the audiologist stated that the Veteran's military service was limited to six months and that although the Veteran recounted an incident of a tank firing over his head, he reported that he was not treated following the tank incident, that his hearing loss progressed over time, and that he had post service occupational and some recreational noise exposure.  The examiner also noted that the Veteran's left ear hearing loss was mixed loss of hearing and that the Veteran had been treated with x-rays for a skin condition.  The examiner opined that the x-ray treatment was more likely than not the basis for his mixed hearing loss.  With regard to the Veteran's tinnitus, the audiologist opined that it was less likely than not associated with the Veteran's hearing loss and less likely than not related to military noise exposure because the Veteran reported that the ringing noise had a later onset than his hearing loss or military noise exposure.  

In a correspondence attached to the June 2013 private audiology report, Jennifer Dann, M.S. CCC-A, noted that the Veteran revealed a history of military noise exposure, to include an incident where a tank fired in very close proximity over his head and knocked him to the ground.  She noted that the Veteran reported that his hearing trouble and tinnitus began after this incident.  With regard to the Veteran's post-service noise exposure, she stated that although he worked in several places known to be high risk for noise exposure, after going over the specifics of the Veteran's work duties, his duties had not involved a high-risk of noise exposure.  She specifically noted that while working for Ford Motor Company, the Veteran test drove cars and that during his work at a machine shop he had not used power tools, but rather had worked on small pumps with hand tools.  As such, he was not exposed to hazardous noise.  She then noted that under Hensley v. Brown, the pertinent inquiry was whether a current hearing loss disability could be related to in-service noise exposure, not whether hearing loss was demonstrated during service.  She then opined that although the Veteran's hearing may have worsened as a civilian, it was more likely than not that his hearing loss and tinnitus were related to his military noise exposure. 

After a review of the record, the Board finds that the June 2013 private audiology report and positive nexus opinion is the most probative nexus evidence of record.  The report contained a clear conclusion, adequately considered the Veteran's lay statements, and provided a reasoned analysis in support of the positive opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The Board finds that the April 2013 VA audiology report is inadequate for adjudicating the Veteran's claims.  The VA audiologist failed to give due consideration to the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  Additionally, while the VA audiologist opined that the Veteran's left ear mixed hearing loss was related to x-ray skin therapy the Veteran had received, the audiologist provided no explanation for that opinion.   Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


